BROOKSHIRE, Justice,
dissenting.
With respect, this dissent is filed. The judgment of conviction is reversed, in the majority opinion, on two grounds. The first ground is that the trial court erred in overruling Appellant’s challenge for cause against a venire person, Laurraine Geiver. Ms. Geiver did not serve on the jury, but the Appellant argues that the trial court’s failure to excuse Geiver for cause required him to accept another juror who was unacceptable to him. The majority concedes and, indeed, recites that the Appellant did not communicate to the trial judge any reason for the challenge for cause against Geiver, based on statutory grounds, as set out in TEX.CODE CRIM.PROC.ANN. Art. 35.16 (Vernon 1966 and Vernon Supp.1988).
A challenge for cause is a valid objection made to a particular venire person or juror showing some fact which renders him or her incapable or unfit to serve on that jury. Article 35.16 sets out 11 grounds constituting unfitness to serve on the jury. None of those listed under Art. 35.16(a) are applicable here. The trial court was not properly advised about a challenge for cause under Art. 35.16(c).
In view of the state of the record, the majority also states that no error is preserved for appellate review, citing Barney v. State, 698 S.W.2d 114 (Tex.Crim.App.1985). See also Garcia v. State, 626 S.W.2d 46 (Tex.Crim.App.1981). The majority concedes this:
“Thus, even in his brief, Appellant has failed to specifically point out what law Geiver was shown to be prejudiced against and upon which Appellant was entitled to rely. Therefore, he has not clearly identified the specific point of his complaint and thus does not comply with TEX.R.APP.P. 74(d).”
*442See Barney v. State, supra, at page 123. Nevertheless, the court proceeded to review this unpreserved point of error in the interest of justice, citing Carter v. State, 656 S.W.2d 468 (Tex.Crim.App.1983). Carter, supra, addresses the question of “fundamental error”. Clearly, we do not have fundamental error here. Barney, supra, was a case in which the jury assessed death against the accused; again, — not our case here.
When fundamental error is not present, it would seem the better rule that an intermediate court not review matters which were not properly raised or preserved at trial and, additionally, were not properly briefed and brought before us. Moreno v. State, 114 Tex.Cr.R. 559, 26 S.W.2d 652 (1930). See Wilson v. State, 625 S.W.2d 331 (Tex.Crim.App.1981) (McCormick dissenting). The trial judge should be clearly and intelligently presented with the reason and basis for the challenge for cause so that he or she can intelligently rule upon the same. Moreover, defense counsel should be required, I submit, to point out why another juror, who the accused is required to take, is unacceptable. This reform in criminal procedure would enable the judge to correctly decide upon granting another strike. Admittedly, this concept may be a change or reform, but I think it will improve the quality of trials and diminish needless reversals. The concept will enable trial judges to rule in a more enlightened manner and probably avoid error. See Wolfe v. State, 147 Tex.Cr.R. 62, 178 S.W.2d 274 (1944).
The Court of Criminal Appeals now has rule-making power and can justly address this procedural anomaly.
Moreover, there is some basis in the record to indicate that venire person, Geiver, had the ability to at least consider probation in a proper case. Even though a prospective juror would have grave difficulty in considering probation in a murder case, that venire person would not be subject to challenge for cause if it was also elicited that that venire person could, in a proper case, consider probation. Von Byrd v. State, 569 S.W.2d 883 (Tex.Crim.App.1978).
It has been held that challenges for cause, not based on any ground mentioned in the relevant statutes and not pointed out and explained to the trial judge, are addressed to the sound discretion of the trial judge. Moore v. State, 542 S.W.2d 664 (Tex.Crim.App.1976).
Even where a venireman testifies several times that he simply could not give due consideration to the full range of punishment, which included probation, and although probation had no real meaning for him (as a possible penalty in a murder case), and that it would be a rare case where probation would be applicable; nevertheless, overruling a challenge for cause to such venire person was not an abuse of discretion of the trial judge. Moore v. State, supra. See Barefoot v. State, 596 S.W.2d 875 (Tex.Crim.App.1980).
The second ground for reversing the judgment is founded upon the trial court’s alleged error, permitting the prosecutor to allegedly attack the Appellant by attacking his trial counsel during the closing argument at the guilt-innocence stage. The State had introduced a statement by the Appellant that was given by him to the law enforcement officers on the morning after the fatal shooting. This statement did not mention, or even allude, that Demny, the deceased victim, reached for his own pocket or reached for a weapon. Nor did the early statement contain any claim of self-defense by the Appellant.
However, the Appellant, much later, testified that he shot Demny while the victim was approaching and uttering threats. Further, the Appellant stated that the victim had reached for his pocket and that the Appellant believed Demny was reaching for a gun or a knife, neither of which was found at the scene.
I think that the prosecutor had a right to discuss the statement given by the Appellant the very morning after the shooting and the prosecutor had a right to ask the jury, under this record, to read the statement in its entirety. The statement, or a part thereof, was in evidence. Texas also *443had a right to argue the sequence of events as to when the Appellant first presented his alleged defense of self-defense. In short, I think the prosecutor had a right to draw reasonable inferences and logical conclusions from the chronology of the statement, of the events at the trial, and the timing of the Appellant’s claim of self-defense. The prosecutor did not state that the self-defense issue was suggested or invented by the defense counsel. As I read the argument, Texas was attempting to uphold the validity and credibility of the early statement made by the Appellant and to discredit the self-defense claim. Certainly Texas, through its prosecuting attorney, had a right to make this argument. Alejandro v. State, 493 S.W.2d 230 (Tex.Crim.App.1973).
Furthermore, the point of error wherein the Appellant alleges that the trial court erred in permitting the State to attack the Appellant through his counsel has not been prepared or briefed to comply with the rules of briefs of Appellants. TEX.R.APP.P. 74. No “authorities relied upon as may be requisite to maintain the point at issue” are cited, but more important is the fact that this phase of the prosecutor’s argument clearly reflects that the statement given by the Appellant was the matter being argued before the jury. The State’s attorney argued:
“That statement speaks for itself. I ask you to take back every item of evidence back into the jury room with you, which you’re entitled to do and I ask you to please read that statement in its entirety.
“Also obviously lacking in that statement is any claim whatsoever that the deceased was trying to kill him. Isn’t that interesting? _” (Emphasis added)
Certainly, Texas, through its attorney, had a right to call to the attention of the jury the Appellant’s statement, which was before it in evidence. The prosecutor had every right to do so and had a right to urge the jury to carefully read the Appellant’s statement in its entirety after taking it to the jury deliberation room. The State’s prosecutor also had a right to plead with the jury to consider what was in the statement and what was left out of the statement. Certainly, Texas had an undoubted right to ask the jury to weigh the statement of the Appellant and also weigh the testimony given by the Appellant from the stand. Obviously, this matter was a crucial point in the murder case. Furthermore, there is no attack on Appellant’s counsel. The attack, if there is any, is made upon the Appellant, himself. There is no error shown by Appellant’s point of error number 30 as briefed. There is no reversible error.
It is certainly not shown in the record how this argument made any contribution to the conviction or the punishment of the Appellant. TEX.R.APP.P. 81(b)(2). I would vote to affirm the judgment and sentence of the District Court.
The concurring opinion, I think, takes the position that the giving of the parole law instruction, by the trial judge, results in a reversal because the parole law instruction is unconstitutional to such an extent that an appellate court need not engage in a review as prescribed by Almanza v. State, 686 S.W.2d 157 (Tex.Crim.App.) (Opinion on rehearing) (Delivered Feb. 27, 1985). This, I submit, is a hazardous procedural concept filled with pitfalls and entrapments. The results would be that an accused would be under no obligation to object to the parole law instruction and, yet, on appeal, would obtain a virtual sua sponte reversal. Proper objections should be made at the trial court level for the simple reason that they give the trial judge a chance to delete the parole law instruction, corrections in the charge being the main function of objections to the court’s charge. To hold otherwise, would tend to make the trial court proceeding one of “gamesmanship” rather than one of the orderly proceeding of a criminal prosecution. After all, the trial judges, before Rose, Appellant v. State, Appellee, No. 193-87 in the Court of Criminal Appeals (Opinion on Appellant’s Petition for Discretionary Review) (delivered Nov. 12, 1987 — as yet unpublished, pending on motion for rehearing), labored under a legislative mandate to give the parole law instruc*444tion as set out verbatim in the statute. Hence, an accused, knowing this and knowing the duty of the trial court to give the instruction, could simply remain silent, thereby obtaining a “built-in” reversal on appeal. This is an unsound, wasteful, archaic, antiquated system of appeals.
The efficacy of objections to the parole law instruction is demonstrated by such cases as Henry v. State, 732 S.W.2d 443 (Tex.App.— Beaumont 1987, no pet.). I have good reason to believe that many trial judges will remove the instruction when objected to.